Name: Commission Regulation (EC) No 1582/2001 of 1 August 2001 amending the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 Avis juridique important|32001R1582Commission Regulation (EC) No 1582/2001 of 1 August 2001 amending the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex I to the Treaty Official Journal L 209 , 02/08/2001 P. 0021 - 0022Commission Regulation (EC) No 1582/2001of 1 August 2001amending the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), as last amended by Commission Regulation (EC) No 1516/96(2), and in particular Article 8(3) thereof,Whereas:(1) The rates of the refunds applicable from 18 July 2001 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 1460/2001(3).(2) It follows from applying the rules and criteria contained in Regulation (EC) No 1460/2001 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The rates of refund fixed by Regulation (EC) No 1460/2001 are hereby altered as shown in the Annex hereto.Article 2This Regulation shall enter into force on 2 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 August 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 189, 30.7.1996, p. 99.(3) OJ L 194, 18.7.2001, p. 8.ANNEXto the Commission Regulation of 1 August 2001 amending the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex I to the Treaty>TABLE>